ASSET PURCHASE AGREEMENT

ASSET PURCHASE AGREEMENT

, dated as of August 5, 1999 between SOUTHERN CROSS BIOTECH PTY LIMITED (ACN 064
070 588), a corporation organised under the laws of the State of Victoria,
Australia ("Southern Cross"), BISA HOLDINGS BV, a corporation organised under
the laws of the Netherlands ("BISA"), BIOTECHNOLOGY INVESTMENTS LIMITED, a
limited liability company organised under the laws of England and Wales ("BIL"),
ALPHARMA ANIMAL HEALTH PTY LTD (ACN 088 426 229), a corporation organised under
the laws of the State of Victoria, Australia ("Alpharma") and ALPHARMA INC, a
corporation organised under the laws of the State of Delaware, U.S.A
("Guarantor").



WHEREAS

, Alpharma desires to purchase from Southern Cross and Southern Cross desires to
sell to Alpharma, all of the assets and business of Southern Cross other than
Intellectual Property (as hereinafter defined) and



WHEREAS

, BIL and BISA are the major stockholders of Southern Cross and, as such, have
an interest in the consummation of the transactions set forth herein.



WHEREAS

, Guarantor is the sole stockholder of Alpharma and, as such, has an interest in
the consummation of the transaction set forth herein and has agreed to give the
guarantees and indemnities on the part of Guarantor hereinafter contained.



NOW, THEREFORE

the parties hereto agree as follows:



    DEFINITIONS
 1. "Accounting Firm"

    shall mean the Melbourne office of Deloittes.

    "Affiliate"

    shall mean in relation to a party:

     a. a body corporate that is a related body corporate of that party within
        the meaning of the Corporations Law or that would, if incorporated in
        Australia, be so related; and
     b. any other corporation or legal entity, wherever incorporated or
        established, which directly, or indirectly through one or more
        intermediaries, controls, or is controlled by, that party.

    "Balance Sheet"

    shall mean the audited balance sheet of Southern Cross as of 30 June, 1998
    prepared in conformity with GAAP, consistently applied.

    "Closing"

    shall mean settlement of the sale and purchase of the Operating Assets in
    accordance with clause 4.

    "Closing Date"

    shall mean 6 August 1999 or such other date as is agreed between Southern
    Cross and Alpharma and which shall be the date upon which the Operating
    Assets of Southern Cross are transferred to Alpharma.

    "GAAP"

    means:

     a. each accounting standard as defined in the Corporations Law; and
     b. to the extent that a matter is not covered by an accounting standard
        referred to in paragraph (a) of this definition, means generally
        accepted accounting principles applied from time to time in Australia
        for businesses of the same type as, or similar to, the business of
        Southern Cross.

    "Intellectual Property"

    shall mean the Patents, the Trade Mark, and the Know-How.

    "Know-How"

    shall mean and include all present and future techniques, inventions,
    practices, knowledge, know-how, skill, experience, test data, engineered
    cell lines, samples, analytical data, field trial protocols, field trial
    data, reports, information in any application to any regulatory authority
    charged with approving veterinary products for manufacture and/or sale,
    including without limitation registration dossiers, marketing and sales
    data, toxicological and safety data, INAD's, NADA's or equivalent protocols
    and all supplements thereto, descriptions and the like (whether in
    electronic, documentary, eye readable or any other form and howsoever stored
    and communicated) with regard to the products within the scope of the
    Patents, owned by Southern Cross at the Closing Date.

    "Material Adverse Effect"

    shall mean, when used in connection with Southern Cross, any development,
    change or effect that is materially adverse to its business or assets (but
    excluding the Intellectual Property).

    "Net Working Capital"

    shall mean Working Capital Assets less Working Capital Liabilities.

    "Operating Assets"

    shall mean all of the assets and business of Southern Cross, including the
    goodwill of the business of Southern Cross and the name Southern Cross
    Biotech, but other than the Intellectual Property.

    "Operating Assets Purchase Price"

    shall mean the cash payable by Alpharma to Southern Cross on the Closing
    Date.

    "Patents"

    shall mean:

     a. all patents, including all pending applications whether filed with a
        complete specification or an incomplete specification, short particulars
        of which are set out in Schedule 1.13; and
     b. all patents which may be granted pursuant to any of the foregoing
        applications.

    "Taxes"

    shall mean and include all taxes, charges, fees, duties, levies, penalties
    and other assessments imposed by any governmental authority (whether
    Australian federal, state or local, U.S. federal, state or local,
    Netherlands, Luxembourg or otherwise) including, without limitation, income
    gross receipts, excise, property, sales, value-added, gains, use, license,
    capital stock, transfer, franchise, payroll, withholding, social security or
    other taxes, including any interest, penalties or additions attributable
    thereto (whether or not disputed).

    "Tax Returns"

    shall mean returns, declarations, statements, reports, schedules, forms or
    information returns or claims for refunds relating to Taxes or other written
    information supplied or required to be supplied to any governmental
    authority in connection with Taxes (including any amended Tax Returns).

    "Trade Mark"

    shall mean REPORCIN.

    "Warranties"

    means the warranties, representations and undertakings to indemnify
    contained in clauses 5 and 8 of this Agreement on the part of all or any of
    (i) Southern Cross, BISA and BIL and (ii) Alpharma, respectively.

    "Warranty Expiry Date"

    means 31 December 2000.

    "Working Capital Assets"

    shall mean cash, accounts receivable, trade debtors, prepaid expenses and
    inventory of Southern Cross arising in the ordinary course of business
    determined in accordance with GAAP.

    "Working Capital Liabilities"

shall mean trade accounts of Southern Cross payable or arising in the ordinary
course of business determined in accordance with GAAP, except any sum payable to
an Affiliate of Southern Cross.

PURCHASE AND SALE OF THE OPERATING ASSETS AND CERTAIN RELATED MATTERS
 1. Sale of Assets

. On the terms and subject to the conditions of this Agreement, on the Closing
Date, Southern Cross shall, and by these presents does, sell, assign, convey,
transfer and deliver to Alpharma, and Alpharma shall purchase from Southern
Cross, the Operating Assets of Southern Cross, including the Operating Assets
described in Schedule 2.1. It is the intention of the parties hereto that
Alpharma shall purchase all of the assets, properties and rights used in the
business of Southern Cross except its Intellectual Property.

Liabilities of Southern Cross

. Alpharma agrees to assume:

 1.  the Working Capital Liabilities reflected in the Southern Cross Balance
     Sheet and those incurred in the ordinary course of business between the
     date of the Balance Sheet and the Closing Date;
 2.  all of the contractual obligations of Southern Cross listed on Schedule
     2.2.2 to the extent performance is required after the Closing Date;
 3.  all other contractual obligations of Southern Cross involving a liability,
     obligation or income expectancy of A$50,000 or less, whether formal or
     informal, entered into by Southern Cross for the purchase or sale of goods
     or services in the ordinary course of conducting its business which are not
     fully performed as at the Closing Date; and
 4.  all obligations due after the Closing Date to the employees of Southern
     Cross as listed on Schedule 2.2.4.

     Southern Cross shall remain liable for and hereby agrees to fully satisfy
     all of its other liabilities, obligations and charges, including, without
     limitation

 5.  any injury, death or damage to property occurring on, prior to, or after
     the Closing Date (whether asserted before or subsequent to the Closing
     Date) which involve or relate to products manufactured or sold by Southern
     Cross,
 6.  any damages, costs, expenses or fines arising out of or in connection with
     any actions or inaction's of Southern Cross on or prior to the Closing
     Date.
 7.  any recall of products manufactured or sold by Southern Cross on or prior
     to the Closing Date,
 8.  any breach of the representations and warranties made by Southern Cross
     hereunder,
 9.  any liabilities arising from any claim or a breach occurring prior to the
     Closing Date of any obligation under any agreement being assumed by
     Alpharma hereunder
 10. any loans or other sums payable to BIL, BISA or any other Affiliate of
     Southern Cross including all fixed and floating charges due to BIL;
 11. any obligation for borrowed money;
 12. any amounts representing Taxes with respect to any taxable period or
     portion thereof ending on or before the Closing Date, and any obligation to
     pay an amount in respect of Taxes to any person other than a governmental
     authority, or to indemnify any such person against Taxes;
 13. all liabilities with respect to leases being assumed hereunder which were
     accrued prior to the Closing Date, the Bevman Annual Fee and Accrual and
     Directors Remuneration and Travel.

     It shall be the obligation of Southern Cross to payor otherwise to satisfy
     the liabilities, obligations or commitments of Southern Cross not assumed
     by Alpharma under this Agreement, and Southern Cross, BISA and BIL shall
     defend, indemnify and hold harmless Alpharma against any or all loss,
     liability or expense arising, directly or indirectly, out of Southern
     Cross' failure to pay or otherwise to satisfy the liabilities, obligations
     or commitments of Southern Cross not assumed by Alpharma under this
     Agreement.

     In relation to the liabilities, obligations and commitments of Southern
     Cross assumed by Alpharma under this Agreement, Alpharma will:

      a. pay, satisfy and discharge in the proper time and in accordance with
         the normal terms of trade, all trade accounts of Southern Cross
         representing the Working Capital Liabilities referred to in clause
         2.2.1;
      b. assume sole responsibility for the collection of all accounts
         receivable and trade debtors of Southern Cross remaining unpaid on the
         Closing Date; and
      c. defend, indemnify and hold harmless each of Southern Cross, BISA and
         BIL against any or all loss, liability or expense arising, directly or
         indirectly out of any failure on the part of Alpharma to pay or
         otherwise satisfy those liabilities, obligations or commitments.

Purchase Price and Payment

. Upon the terms and subject to the conditions set forth in this Agreement,
Alpharma shall pay to Southern Cross an Operating Assets Purchase Price equal to
A$3,610,287, being the Operating Assets, represented by Tangible Fixed Assets of
A$3,182,364 plus Net Working Capital of A$427,923, of Southern Cross as of 30
June, 1998, subject to adjustment as provided in clause 2.4 below. The Operating
Assets Purchase Price shall be payable in cash on the Closing Date.

Adjustment of the Operating Assets Purchase Price

. The Operating Assets Purchase Price, as paid on the Closing Date shall be
subject to adjustment, pursuant to the terms of this clause, for any difference
in Net Working Capital from the date of the Balance Sheet to the Closing Date in
accordance with the following:

 1. The Operating Assets Purchase Price is based on the assumption of the Net
    Working Capital amounting to A$427,923, as set out in the Balance Sheet.
 2. Within 15 calendar days after the Closing Date, Southern Cross shall prepare
    and deliver to Alpharma a statement (the "Statement"), certified by an
    internal officer of Southern Cross and prepared in accordance with GAAP
    setting forth Net Working Capital of Southern Cross as of the close of
    business on the Closing Date ("Closing Net Working Capital").
 3. Without limiting any other provision of this clause 2.4, the accounts
    receivable and trade debtors of Southern Cross remaining unpaid on the
    Closing Date will brought to account in the Statement at their full face
    value as part of the Closing Net Working Capital (less any exceptions stated
    on Schedule 5.9) and except to the extent that any of those amounts may have
    been paid to and retained by Southern Cross. Alpharma is entitled, to the
    extent that those accounts receivable and trade debtors are included in the
    Adjusted Purchase Price, to retain those accounts receivable and trade
    debtors for its own use and benefit.
 4. During the 30-day period following Alpharma's receipt of the Statement,
    Alpharma shall be permitted to review the working papers of Southern Cross
    relating to the Statement. The Statement shall become final and binding upon
    the parties on the thirtieth day following delivery thereof, unless Alpharma
    gives written notice of its disagreement with the Statement (a "Notice of
    Disagreement") to Southern Cross prior to such date. Any Notice of
    Disagreement shall specify in reasonable detail the nature of any
    disagreement so asserted. If a Notice of Disagreement is received by
    Southern Cross in a timely manner, then the Statement shall become final and
    binding upon Southern Cross and Alpharma on the earlier of (i) the date
    Southern Cross and Alpharma resolve in writing any differences they have
    with respect to the matters specified in the Notice of Disagreement or (ii)
    the date any disputed matters are finally resolved in writing by the
    Accounting Firm.

    During the 30-day period following the delivery of a Notice of Disagreement,
    Southern Cross and Alpharma shall seek in good faith to resolve in writing
    any differences which they may have with respect to the matters specified in
    the Notice of Disagreement. At the end of such 30-day period, Southern Cross
    and Alpharma shall submit to the Accounting Firm for review and resolution
    of any and all matters which remain in dispute and which were properly
    included in the Notice of Disagreement. Southern Cross and Alpharma shall
    use reasonable efforts to cause the Accounting Firm to render a decision
    resolving the matters submitted to the Accounting Firm within 30 calendar
    days of receipt of such submission. Southern Cross and Alpharma agree that
    the resolution of the Accounting Firm shall be binding and final for
    Southern Cross and Alpharma. The costs for the services of the Accounting
    Firm shall be borne by Alpharma and Southern Cross in inverse proportion as
    they may prevail on matters resolved by the Accounting Firm, which
    proportionate allocations shall also be determined by the Accounting Firm at
    the time the determination of the Accounting Firm is rendered on the merits
    of the matters submitted.

 5. The Operating Assets Purchase Price shall be increased by the amount by
    which Closing Net Working Capital exceeds A$427,923; or decreased by the
    amount by which Closing Net Working Capital is less than A$427,923 (the
    "Adjusted Purchase Price").

In case of increase, the difference between the Operating Assets Purchase Price
and the Adjusted Purchase Price shall be paid by Alpharma to Southern Cross, and
in case of decrease, the difference between the Operating Assets Purchase Price
and the Adjusted Purchase Price shall be repaid by Southern Cross to Alpharma.
Payments shall be effected with 10 business days after the Statement becomes
final and binding on the parties, by wire transfer in immediately available
funds.

Allocation of Operating Assets Purchase Price

. The Operating Assets Purchase Price represents the amount agreed upon by the
parties to be the aggregate net value of the Operating Assets, and will be
allocated among the Operating Assets in accordance with the allocation schedule
attached as Schedule 2.5. Each of the parties will report the purchase and sale
of the Operating Assets, including, without limitation, in all Tax Returns
prepared and filed by it, in accordance with the allocation on Schedule 2.5.

Instruments of Conveyance and Transfer

. Southern Cross will execute and deliver to Alpharma at the Closing those
further instruments of transfer as listed in clause 3.3(a). Simultaneously with
such delivery, Southern Cross will take all steps requisite to put Alpharma in
actual possession and operating control of the Operating Assets.

Assignment of Contracts

. Southern Cross shall use its best endeavours to obtain consent, in conformity
with clause 3, of all third parties to the transfer of the contracts listed on
Schedule 2.7. Southern Cross shall use all reasonable diligence to obtain any
other third party consents necessary to effectuate the transfer of all other
contracts and leases of Southern Cross being assumed by Alpharma hereunder.
Anything in this Agreement to the contrary notwithstanding, except for the
contracts listed on Schedule 2.7, this Agreement shall not constitute an
agreement to assign any claim, contract, agreement, license, lease, commitment,
sales order, purchase order or any claim or right, or any benefit arising
thereunder or resulting therefrom if an attempted assignment thereof or in any
way adversely affects the rights of Alpharma or Southern Cross thereunder. For
other than the contracts listed on Schedule 2.7, if such consent is not
obtained, or if an attempted assignment thereof would be ineffective or would
adversely effect the rights of Southern Cross thereunder so that Alpharma would
not in fact receive all such rights, Southern Cross will cooperate with Alpharma
in any arrangement designed to provide for the benefits under any such claims,
contracts, agreements, licenses, leases, commitments, sales orders or purchase
orders, and including, without limitation, enforcement for the benefit of
Alpharma of any rights arising out of the breach or cancellation by such third
party or otherwise.

CONDITIONS PRECEDENT
 1. Conditions of Alpharma

. The obligation of Alpharma to consummate the transaction to be entered into at
the Closing is subject to each of the following:

 a. each of the third parties to the contracts listed on Schedule 2.7 consenting
    in writing to the assignment or transfer of the relevant contract to
    Alpharma and confirming that such contracts are not in default; all in a
    form reasonably satisfactory to Alpharma. In the case of the contract with
    CSL Limited, that requirement can be satisfied by written consent from them
    respectively to a sub-lease of the relevant property to Alpharma.
 b. The warranties of Southern Cross made hereunder are, at and as of the
    Closing, true in all material respects with the same effect as though such
    warranties had been made or given on and as of the Closing. Southern Cross
    has performed and complied in all material respects with its undertakings,
    agreements, conditions and warranties required to be performed, or complied
    with or given on or prior to the Closing.
 c. No suit, investigation, action or other proceeding shall have been
    threatened or pending before any court or governmental agency which may
    result in the restraint, prohibition or the obtaining of damages or other
    relief in connection with this Agreement or the consummation of the
    transactions contemplated hereby between the date of this Agreement and the
    Closing Date.
 d. Alpharma shall have acquired the rights from a third party outside Australia
    to use the technology required to manufacture recombinant porcine
    somatotrophin on or prior to the Closing hereunder.
 e. The Treasurer of Australia shall have approved this transaction and Southern
    Cross shall have provided Alpharma with an opinion of counsel to the effect
    that Southern Cross has fully complied with the Australian Foreign
    Acquisitions and Takeovers Act 1975 with respect to any sale or other
    transfer of assets undertaken in the last 90 days. That approval is to be
    treated as given if notice is issued by or on behalf of the Treasurer to the
    effect that this transaction is exempt from that Act or that the Treasurer
    has no objection to the transaction or, if no such notice is issued, the
    Treasurer is not empowered, by reason of lapse of time, to make any order
    under that Act in relation to this transaction.
 f. Alpharma shall have received all of the documents required to be received
    pursuant to clause 3.3 hereof.

Conditions Precedent to Southern Cross' Obligations

. The obligations of Southern Cross to consummate the transactions to be entered
into at the Closing is subject to each of the following:

 a. The warranties of Alpharma made hereunder are, at and as of the Closing
    Date, true in all material respects with the same effect as though such
    warranties had been made or given on and as of the Closing. Alpharma has
    performed and complied in all material respects with its undertakings,
    agreements, conditions and warranties required by this Agreement to be
    performed, complied with or given on or prior to the Closing.
 b. No suit, investigation, action or other proceeding shall be threatened or
    pending before any court of governmental agency which may result in the
    restraint, prohibition or the obtaining of damages or other relief in
    connection with this Agreement or the consummation of the transactions
    contemplated hereby.
 c. Alpharma shall deliver the documents and consideration required to be
    received at the Closing pursuant to clause 2.3 hereof.
 d. Alpharma shall have acquired the rights from a third party outside Australia
    to use the technology required to manufacture recombinant porcine
    somatotrophin on or prior to the Closing hereunder.

Documents and Other Deliveries at the Closing

.

 a. At the Closing, Southern Cross shall deliver to Alpharma:
     i.    The consents required by clause 2.7 hereof;
     ii.   The attorney's opinion required by clause 3.1(e);
     iii.  Assignments or subleases in respect of the [Toorak and] Parkville
           premises;
     iv.   Resolution and ASIC Notification Form to change the company name of
           Southern Cross to a name that no longer contains the words "Southern
           Cross Biotech";
     v.    A release of the registered fixed and floating charge over the assets
           of Southern Cross and ASIC Notification Form;
     vi.   Written consents by Southern Cross to allow Alpharma to use the name
           "Southern Cross Biotech";
     vii.  Notices of disposition of motor vehicles (including a certificate of
           road worthiness) for each motor vehicle included in the Operating
           Assets;
     viii. Written notice of assignment, and direction to pay to Alpharma,
           addressed to each debtor representated by accounts receivable
           transferred to Alpharma hereunder.

 b. At the Closing, Alpharma shall deliver to Southern Cross:
     i.  The Purchase Price as required by clause 2.3 hereof.
     ii. Such other documents to evidence the consummation of this Agreement as
         Southern Cross shall reasonably request.

Endeavours

. Without limiting the obligations of either party under clauses 3.1 and 3.2
(except clause 3.1(d) as to which Alpharma's actions shall be limited to those
required by contract with said third party), each of the parties must use all
reasonable endeavours to obtain fulfillment of the conditions in clauses 3.1 and
3.2 respectively but either party may, by written notice to the other party,
waive the conditions set out in clause 3.1 (with respect to an Alpharma waiver)
or clause 3.2 (with respect to a Southern Cross waiver) in relation to any one
or more of those conditions.

Termination

. If:

 a. any condition referred to in clause 3.1 is not fulfilled (or waived by
    Alpharma) or any condition referred to in clause 3.2 is not fulfilled (or
    waived by Southern Cross) by the time of the Closing on the Closing Date or,
    in relation to any particular condition, by any later date agreed in writing
    between Southern Cross and Alpharma; or
 b. any consent required in relation to any of those contracts referred to in
    clause 3.1(a) is not granted on terms reasonably acceptable to Southern
    Cross or Alpharma; or
 c. any instrument of transfer, assignment, sub-lease or other document required
    by a third party, as part of or ancillary to or consequent upon the giving
    of a consent referred to in clause 3.1(a), contains terms that are not
    reasonably acceptable to Southern Cross or Alpharma,

then, subject to the party seeking to avoid this Agreement having complied with
clause 3.4, this Agreement may be terminated at any time before Closing by
notice in writing given by Southern Cross or Alpharma to the other of them.

Release

. If this Agreement is terminated under clause 3.5 then, in addition to all
other rights, powers or remedies provided by law:

 a. each party will be released From its obligations to further perform this
    Agreement; and
 b. each party will retain any rights it may have against any of the other or
    others in respect of any antecedent breach.

CLOSING
 1. Closing

. Subject to the satisfaction of the terms of clause 3 hereof, the Closing of
the purchase and sale of the Operating Assets provided for hereunder shall take
place at 10:00 a.m. (local time) on the Closing Date at the offices of Alpharma
in Ft. Lee, New Jersey, USA, or at such other place, as Alpharma and Southern
Cross may agree.

Risk

. Until Closing, Southern Cross remains the owner of and bears all risks in
connection with the Operating Assets. On Closing, the property in and all risks
of the Operating Assets will pass to Alpharma. Without limiting the foregoing,
all obligations with regard to insurance of the Operating Assets are solely with
Alpharma, to the exclusion of Southern Cross, as from the time of Closing,

REPRESENTATIONS AND WARRANTIES RELATING TO SOUTHERN CROSS.

Southern Cross, BISA and BIL, jointly and severally represent, warrant and
covenant that:

    Organisation and Existence, etc

    . Southern Cross, BISA and BIL, (a) are duly incorporated, validly existing
    and in good standing under the laws of their jurisdiction or organisation
    and have all requisite power and authority to carry on their business as
    presently conducted, and (b) are duly qualified to do business as a foreign
    corporation and are in good standing (or the equivalent thereof under
    applicable law) in each jurisdiction in which the conduct of their business
    requires such qualification by reason of the ownership or leasing of
    property or otherwise except for those jurisdictions in which the failure so
    to qualify has not had and will not have a Material Adverse Effect.

    Subsidiaries

    . Southern Cross has no subsidiaries and owns no securities of other
    corporation or entities other than short-term money market investment.

    Authorisation; Binding Obligations

    . Southern Cross, BISA and BIL, have full power and authority to execute and
    deliver this Agreement and such other documents furnished or to be furnished
    by it hereunder. This Agreement has been duly authorised executed and
    delivered by Southern Cross, BISA and BIL, constitutes a legal, valid and
    binding agreement of each said entities, enforceable against them in
    accordance with its terms, subject to bankruptcy, insolvency, reorganisation
    and other laws of general applicability relating to or effecting creditors'
    rights and to general principles of equity. The compliance of Southern
    Cross, BISA and BIL, with the provisions of this Agreement, and the
    consummation, of the other transactions herein contemplated will not result
    in the creation or imposition of any lien, charge, security interest or
    encumbrances upon any of the assets of Southern Cross pursuant to the terms
    or provisions of, or result in a breach or violation of or conflict with any
    of the terms or provisions of, or constitute a default under, or give any
    other party a right to terminate any of its obligations under, or result in
    the acceleration of any obligations under, (i) their respective Certificates
    of Incorporations and By laws, or (ii) except as set forth on Schedule 5.3,
    any contract or other agreement to which any of them is a party or by which
    any of the said entities or any of its respective properties is bound or
    affected, or any judgement, ruling, decree, order, statute, rule or
    regulation of any court or other governmental agency or body, domestic or
    foreign, applicable to the business or properties of any said entities.

    Compliance with Instruments, etc

    . Except as set forth on Schedule 5.4 hereto, Southern Cross is not in
    breach or violation of, or in default under, any term or provision of (i)
    its Certificate of Incorporation and By laws, (ii) any indenture, mortgage,
    deed of trust, voting trust agreement or instrument to which it is a party
    or by which it is bound or to which any of its property is subject, the
    effect of which breach, violation or default, individually or in the
    aggregate, could have a Material Adverse Effect, or (iii) any statute,
    judgement, decree, order, rule or regulation applicable to Southern Cross or
    of any arbitrator, court, regulatory body, administrative agency, or any
    other governmental agency or body, domestic or foreign, having jurisdiction
    over Southern Cross or any of its activities or properties and the effect of
    which breach, violation or default, individually or in the aggregate, would
    have a Material Adverse Effect.

    Validity Challenge

    . Except as set forth on Schedule 5.5 hereto, there is no action, suit,
    proceeding or investigation pending, or, to the knowledge of Southern Cross,
    BIL or BISA, threatened, against any of them before or by any court,
    regulatory body or administrative agency or any other governmental agency or
    body, domestic or foreign, or any action, suit, proceeding or investigation
    pending, or, to the knowledge of Southern Cross, BIL or BISA, threatened,
    which challenges the validity of any action taken or to be taken pursuant to
    or in connection with this Agreement or the transactions contemplated
    hereunder.

    Financial Statements; Taxes

    .

     1. Southern Cross has previously delivered to Alpharma, true, correct and
        complete copies of its financial statements for the years ended 30 June,
        1996, 1997 and 1998 (such financial statements for 1998 being referred
        to as the 1998 Financial Statements and all such financial statements
        being collectively referred to as the "Financial Statements"). The
        Financial Statements have been prepared in accordance with GAAP,
        consistently applied, and fairly present, in all material respects, the
        financial position of Southern Cross as of the dates thereof and the
        results of its operations and cash flows for the periods then ended. The
        Financial Statements are audited by PriceWaterhouseCoopers who are
        independent chartered accountants. As of their respective dates,
        Southern Cross had no liabilities or obligations of any nature
        (absolute, accrued, contingent or otherwise) which are required to be
        reflected on a balance sheet or disclosed in the notes therein and which
        are not reflected on any balance sheet contained in the Financial
        Statements or disclosed in such notes.
     2. Southern Cross has filed or obtained extensions for all necessary Tax
        Returns, domestic and foreign, and has paid all Taxes (whether or not
        shown as due thereunder), and no Tax deficiency has been assessed or
        asserted against Southern Cross and to Southern Cross's knowledge no Tax
        deficiency might be assessed against it.

    Permits; Governmental and Other Approvals

    . Except as set forth on Schedule 5.7 hereto, Southern Cross has such
    licenses, permits, consents, orders, approvals and other authorisations
    necessary for the conduct of its business as now being conducted and
    proposed to be conducted, except where the absence of such authorisations
    would not have a Material Adverse Effect. Except as set forth on Schedule
    5.7, no approval, consent, authorisation or other order of, and no
    designation, filing, registration, qualification or recording with, any
    governmental authority, domestic or foreign, is required for the performance
    of this Agreement by Southern Cross, BISA or BIL or for the consummation of
    the transactions contemplated hereby.

    Title of Assets

    . Other than (i) liens for current taxes not yet due and payable and (ii)
    imperfections of title and encumbrances, which are not substantial in
    character, amount or extent and which do not materially detract from the
    value or materially interfere with the present use of the properties subject
    thereto, Southern Cross will, at Closing, have a good and marketable title
    to or a marketable leasehold estate in all of the Operating Assets; free and
    clear of all mortgages, liens and other encumbrances. All of the assets
    owned or leased by Southern Cross are in its possession and control. Except
    as set forth on Schedule 5.8, all of the assets located at the facilities of
    Southern Cross in Parkville and Toorak are owned by Southern Cross. A list
    of all leases of real, personal, and mixed property under which Southern
    Cross is a lessor or lessee are set forth on Schedule 5.8 hereto and, except
    as noted on Schedule 5,8, each lease is in full force and effect without
    default.

    Inventory and Accounts Receivable

    . Except as set forth on Schedule 5.9, all inventories and supplies of
    Southern Cross are in good and merchantable condition. The accounts
    receivable of Southern Cross are, to the best of the knowledge of Southern
    Cross, fully collectable in accordance with their terms except to the extent
    of any reserve or provision reflected in the Closing Net Working Capital and
    such reserve has been established in accordance with GAAP.

    Contracts and Commitments

    . Except as set forth on Schedule 5.10, (i) Southern Cross has no contracts
    or commitments involving liability or obligation or income expectancy in
    excess of $A50,000 for any individual contract or under all contracts with a
    single third party; (ii) no purchase commitments or contracts of Southern
    Cross were entered into other than in the ordinary course of business and
    involve a present or future liability or obligation on the part of Southern
    Cross in excess of the normal, ordinary, and usual requirements of its
    business; (iii) none of the contracts, commitments, bids or sales or service
    proposals of Southern Cross quote prices which on the basis of conditions
    existing as of the date of this Agreement vary materially from their normal
    pricing policies; (iv) each contract or obligation of Southern Cross is in
    full force and effect and constitutes valid legal and binding obligations of
    Southern Cross and, to its best knowledge, the other party(ies) thereto; (v)
    Southern Cross has not granted sales or distribution rights nor is it
    otherwise restricted by agreement from carrying on business anywhere in the
    world and (vi) Southern Cross is not in default, nor has been notified of
    any claim of default, under any such contracts or obligations;

    Litigation

    . Schedule 5.11 sets forth a list as of the date of this Agreement of all
    pending law suits, claims, governmental investigations, arbitrations, or
    administrative proceedings pending or threatened, against Southern Cross or
    any of its properties, assets, operations or businesses of which Southern
    Cross or its authorized agent has been duly served or as to which it is
    otherwise aware as at the date of this Agreement.

    Employment
    

 1. Full disclosure of all remuneration payable to each employee has been made
    and Southern Cross is under no liability to pay wages or provide any other
    benefits to any employee upon retirement, death, disability, attainment of a
    specified degree or completion of a specified number of years of service at
    a rate or in a manner exceeding that employee's entitlement under the
    legislation, industrial awards and industrial agreements applicable to that
    employee or as otherwise required by operation of law other than as
    disclosed in Schedule 5.12.
 2. Full disclosure of all liabilities for any long service leave,
    superannuation payments or any other payments or liabilities to any employee
    accrued due under any industrial award or state or federal legislation or
    any contract, agreement or arrangement has been made and there are no
    retirement benefit schemes, pension schemes or other superannuation or
    pension arrangements, whether legally enforceable or not, relating to the
    business of Southern Cross other than those disclosed in Schedule 5.12.
 3. There are no existing, pending or threatened industrial disputes, whether
    between any trade union and Southern Cross or not, relevant to the conduct
    of its business and Southern Cross is not aware of any claims or other facts
    or circumstances which may result in an industrial dispute and Southern
    Cross has no undisclosed agreements with any trade union.
 4. There are no known claims for compensation or reinstatement as a consequence
    of termination of employment other than those disclosed in Schedule 5.12.
 5. Prior to Closing, there will not be any change to the terms of employment
    (including remuneration) of the persons employed in the business except
    pursuant to any award, determination or legislation or except as required by
    agreement between Southern Cross and any such person.

Absence of Changes or Events

.

 a. Except as set forth in Schedule 5.13, since 30 June, 1998, there has not
    been any Material Adverse Effect.
 b. Except as set forth in Schedule 5.13, since 30 June, 1998, Southern Cross
    has caused its business to be conducted in the ordinary course.

Compliance with Applicable Laws and Licenses

. Except as set forth on Schedule 5.14, Southern Cross is, to the best of the
knowledge of Southern Cross, in compliance with all material statutes, laws and
regulations and has not received any written communication since December 31,
1997, from a governmental entity that alleges non compliance.

Affiliate Relationships

. Except as set forth on Schedule 5.15, Southern Cross has no agreement with
receives no services from and provides no services to BISA, BIL or their
Affiliates.

Environment

. Except to the extent set forth on Schedule 5.16, there has not, to the best of
the knowledge of Southern Cross, been any generation, treatment, storage,
release, discharge or emission of any pollutants or contaminants regulated as
hazardous under Australian law or regulations (a "Hazardous Substance"),
resulting from Southern Cross' operations or emanating from the real property
leased by Southern Cross (an "Environmental Event"), nor has any governmental
entity alleged an Environmental Event. Southern Cross has no reasonable grounds
to anticipate the assertion of any such claims or other action relating to an
Environmental Event. Southern Cross does not know or have any reasonable grounds
to know, of any failure to be in full compliance with all applicable federal,
state or local statutes, rules, regulations and ordinancies relating to
protection of the environment.

Statutory Returns


Southern Cross has completed and lodged all returns and statements required to
be lodged by law with any agency, department, authority or commission and the
returns and statements so lodged were true and correct in every material
respect. . The books, records and registers of Southern Cross in respect of its
business have been kept in accordance with all statutory requirements.
Miscellaneous


Southern Cross is not an externally administered body corporate under the
Corporations Law and steps have not been taken by any person towards making
Southern Cross an externally administered body corporate; A controller (as
defined in Section 9 of the Corporations Law) has not been appointed of any of
the property of Southern Cross or any steps taken from the appointment of such a
person; Southern Cross has not been served with a demand under Section 459E of
the Corporations Law which is taken, under Section 459F of the Corporations Law,
to have failed to comply with; Southern Cross is not a party to any contract,
arrangement or understanding which is in breach of the Trade Practices Act 1974
or any other law. CHANGE OF NAME

The obligation of Southern Cross with regard to its name being available to
Alpharma will be satisfied by Southern Cross changing its name on the Closing
Date, or on any later date that may be agreeable to Alpharma, to a name that
does not contain any of the words "Southern", "Cross" or "Biotech" or any
similar word or words and evidence of that change of name being produced to
Alpharma. Southern Cross will effect that change of name in co-operation with
Alpharma in order to facilitate the use by Alpharma of those three words,
subject to the Corporations Law, in the name of a company to be established by
Alpharma in Australia.

COVENANTS OF SOUTHERN CROSS
 1. Confidentiality

. Southern Cross agrees that, after the Closing Date, Southern Cross shall, and
shall take all reasonable steps to cause its directors, officers, shareholders,
employees, advisers and affiliates to, keep all information relating to the
business of Southern Cross which is not in the public domain as of this date,
confidential for a period of five years from the Closing Date except that any
information required by law or legal or administrative process to be disclosed
may be disclosed without violating the provisions of this clause 7.1.

REPRESENTATIONS AND WARRANTIES OF ALPHARMA AND GUARANTOR
 1. Authority

. Alpharma is a corporation duly organised, validly existing and in good
standing under the laws of Victoria, Australia. Alpharma has all requisite
corporate power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
All corporate acts and other proceedings required to be taken by Alpharma to
authorise the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and properly
taken. This Agreement has been duly executed and delivered by Alpharma and
constitutes a legal, valid and binding obligation of Alpharma, enforceable
against Alpharma in accordance with its terms.

No Conflicts; Consents

. The execution and delivery of this Agreement do not, and the consummation of
the transactions contemplated hereby and compliance with the terms hereof shall
not, conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of material benefit
under, or result in the creation of any lien, claim, encumbrance, security
interest, option, charge or restriction of any kind upon any of the properties
or assets of Alpharma under, any provision of (a) Constitution of Alpharma, (b)
any material note, bond, mortgage, indenture, deed of trust, license, lease,
contract, commitment, agreement or arrangement to which Alpharma is a party or
by which its properties or assets are bound or ( c) any judgment, order, or
decree, or material statute, law, ordinance, rule or regulation applicable to
Alpharma or its properties or assets, other than, in the case of clauses (b) and
(c) above, any such items that, individually or in the aggregate, would not have
a material adverse effect on the ability of Alpharma to consummate the
transaction contemplated hereby. Except as set forth on Schedule 8.2, no
material consent, approval, license, permit, order or authorisation of, or
registration, declaration or filing with any governmental entity is required to
be obtained or made by or with respect to Alpharma in connection with the
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.

Authority

. Guarantor is a corporation duly organised, validly existing and in good
standing under the laws of Delaware, U.S.A. Guarantor has all requisite
corporate power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
All corporate acts and other proceedings required to be taken by Guarantor to
authorise the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly and properly
taken. This Agreement has been duly executed and delivered by Guarantor and
constitutes a legal, valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms.

No Conflicts; Consents

. The execution and delivery of this Agreement do not, and the consummation of
the transactions contemplated hereby and compliance with the-terms hereof shall
not, conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of material benefit
under, or result in the creation of any lien, claim, encumbrance, security
interest, option, charge or restriction of any kind upon any of the properties
or assets of Guarantor under, any provision of (a) the Certificate of
Incorporation or By-laws of the Guarantor, (b) any material note, bond,
mortgage, indenture, deed of trust, license, lease, contract, commitment,
agreement or arrangement to which Guarantor is a party or by which its
properties or assets are bound or (c) any judgment, order, or decree, or
material statute, law, ordinance, rule or regulation applicable to Guarantor or
its properties or assets, other than, in the case of clauses (b) and (c) above,
any such items that, individually or in the aggregate, would not have a material
adverse effect on the ability of Guarantor to consummate the transaction
contemplated hereby. Except as set forth on Schedule 8.4, no material consent,
approval, license, permit, order or authorisation of, or registration,
declaration or filing with any governmental. entity is required to be obtained
or made by or with respect to Guarantor in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.

OFFER OF EMPLOYMENT


Except for the employees of Southern Cross listed on Schedule 9 Alpharma must,
on or prior to the Closing Date, offer employment with Alpharma to all employees
of Southern Cross engaged in its business as at the Closing Date. That offer
must be on terms and conditions, when considered as a whole, no less favourable
to those that govern each employee's employment with Southern Cross on the
Closing Date. Southern Cross must use its best endeavours to induce those
employees to accept the offer of employment by Alpharma. In relation to each
such employee who accepts the offer of employment by Alpharma, Alpharma will
assume responsibility for all accrued obligations to those employees
respectively in respect of accrued annual leave and long service leave up to the
Closing Date as if each such entitlement was accrued by the relevant employee
while in the employment of Alpharma and Southern Cross shall pay an amount equal
to all such accrued sums to Alpharma concurrently with the payment or repayment
of the difference between the Operating Assets Purchase Price and the Adjusted
Purchase Price in conformity with clause 2.4. Alpharma will hold Southern Cross
indemnified against any claim against Southern Cross by or on behalf of any such
employee in respect of any such accrued entitlement. Southern Cross remains
responsible for all amounts payable to those employees who do not take up
employment with Alpharma. MUTUAL COVENANTS

Each of Southern Cross and Alpharma covenants and agrees as follows.

Cooperation

. Alpharma and Southern Cross shall cooperate with each other, and shall cause
their officers, employees, agents, auditors and representatives to cooperate
with each other, after the Closing to ensure the orderly transition of the
assets and business of Southern Cross agreed to be sold under this Agreement
from Southern Cross to Alpharma and to minimise any disruption to the
continuation of the business of Southern Cross by Alpharma that might result
from the transactions contemplated hereby. After the Closing, upon reasonable
prior written notice, Alpharma and Southern Cross shall furnish or cause to be
furnished to each other and their employees, counsel, auditors and
representatives access, during normal business hours, to such information and
assistance relating to the assets and business as is reasonably necessary for
financial reporting and accounting matters, the preparation and filing of any
tax returns, reports or forms or the defence of any tax claim or assessment.
Each party shall reimburse the other for reasonable out-of-pocket costs and
expenses incurred in assisting the other pursuant to this clause 10.1. Neither
party shall be required by this clause 10.1 to take any action that would
unreasonably interfere with the conduct of its business or unreasonably disrupt
its normal operations (or, in the case of Alpharma, the business or operations
acquired from Southern Cross under this Agreement).

Records

. On the Closing Date, Southern Cross shall deliver or cause to be delivered to
Alpharma all material original agreements, documents, books, records and files,
including records and files stored on computer disks or tapes or any other
storage medium (collectively "Records"), if any, in the possession of Southern
Cross relating to the Operating Assets, but if Southern Cross is required by law
to retain any of the Records, Southern Cross may deliver a copy of those Records
to Alpharma in satisfaction of this requirement.

Further Assurances

. From time to time, as and when requested by either party hereto, the other
party shall execute and deliver, or cause to be executed and delivered, all such
documents and instruments and shall take, or cause to be taken, all such further
or other actions as such other party may reasonably deem necessary or desirable
to consummate the transactions contemplated by this Agreement.

INDEMNIFICATION
 1. 

Southern Cross, BIL and BISA shall be jointly and severally liable to Alpharma,
and shall defend, indemnify and hold harmless Alpharma, against any and all
loss, liability or expense (all collectively referred to herein as "Claims")
arising, directly or indirectly, out of: (i) the breach of any representation or
warranty of Southern Cross contained in this Agreement or in any document
required hereby to be furnished to Alpharma, (ii) the non fulfilment of any
agreement, covenant or obligation of Southern Cross contained in this Agreement,
to the extent not waived in writing by Alpharma, and (iii) any and all actions,
suits, proceedings, claims, demands, assessments, judgments, costs and expenses
(including legal expenses) incident to any of the foregoing.
 a. Alpharma shall be liable to Southern Cross, BIL and BISA and shall defend,
    indemnify and hold harmless Southern Cross, BIL and BISA against any and all
    Claims arising, directly or indirectly, out of (i) the breach of any
    representation or warranty by Alpharma contained in this Agreement or in any
    document required to be furnished to Southern Cross, (ii) the non fulfilment
    of any agreement, covenant or obligation of Alpharma contained in this
    Agreement, to the extent not waived in writing by Southern Cross, and (iv)
    any and all actions, suits, proceedings, claims, demands, assessments,
    judgments, costs and expenses (including legal expenses) incident to any of
    the foregoing.
 b. Without limiting the previous sub-clause, Alpharma will defend, indemnify
    and hold harmless each of Southern Cross, BIL and BISA against any Claim
    arising, directly or indirectly, as a result of any act or omission of
    Alpharma after the Closing Date under or in respect of any of the
    contractual obligations referred to in any of clauses 2.2.2, 2.2.3, 2.2.4
    and 2.7 or in respect of the Working Capital Liabilities referred to in
    clause 2.2.1 of this Agreement.
 c. Promptly upon receipt by any of (i) Alpharma, on one hand and (ii) Southern
    Cross, BIL or BISA, on the other hand (the "Indemnitee") of notice of a
    Claim by a third party or potential Tax liability in respect of which
    Indemnitee proposes to demand indemnification from any other party to the
    Agreement (the "Indemnitor"), Indemnitor shall be notified to that effect
    with reasonable promptness and shall have the right to assume the entire
    control of the defence, compromise or settlement thereof, including at
    Indemnitor's own expense employment of counsel reasonably satisfactory to
    Indemnitee, and in connection therewith Indemnitee shall cooperate fully to
    make available to Indemnitor all pertinent information and witnesses under
    its control, make such assignments and take such other steps as in the
    opinion of counsel for the Indemnitor are necessary to enable the Indemnitor
    to conduct such defence. A final determination of any such actions or claims
    will be binding and conclusive upon the parties hereto as to the validity or
    invalidity, as the case may be, of such actions or claims against Indemnitor
    hereunder. In the event Indemnitor does not inform Indemnitee in writing
    that it intends to assume control of such defence within 30 days after
    Indemnitee gives Indemnitor written notice thereof, Indemnitee in its sole
    discretion may defend or make settlement of such action or claims and such
    settlement or other final determination shall be binding upon Indemnitor.

Cooperation

. The parties shall cooperate with each other with respect to resolving any
claim or liability with respect to which one party is obliged to indemnify the
other party hereunder.

TAX MATTERS
 1. Straddle Periods

. Any Taxes attributable to a Tax period which begins on or before and ends
after the Closing Date (a "Straddle Period") shall be apportioned between
Southern Cross and Alpharma based on the actual operations and transactions of
Southern Cross during the portion of such period ending on the Closing Date, and
the actual operations and transactions of Alpharma during the portion of such
period beginning after the Closing Date, respectively, calculated as though the
taxable year of Southern Cross terminated at 11:59 pm (local time) on the
Closing Date, except in the case of Taxes based on capital or the value of any
asset, as well as exemptions, allowances or deductions that are calculated on an
annual basis, which shall be apportioned rateably on a daily basis.

Transfer Taxes

. Alpharma shall pay all transfer and similar Taxes imposed in respect of the
transfer of the Operating Assets to Alpharma.

Tax Indemnification

.

Seller Indemnification
. Southern Cross hereby agrees to indemnify Alpharma and hold it harmless from
all liability for Taxes imposed with respect to Southern Cross or the Operating
Assets (including without limitation any liability for the Taxes of any person
under any tax sharing agreement or other contract, and any liability for Taxes
imposed by operation of law as a related party, transferee, successor or.
otherwise) for any taxable year or period ending on or before the Closing Date
and Southern Cross' portion of the Straddle Period Taxes.
Buyer Indemnification
. Alpharma hereby agrees to indemnify Southern Cross and hold it harmless from
all liability for Taxes imposed with respect to the Operating Assets for any
taxable year or period beginning after the Closing Date and Alpharma's portion
of the Straddle Period Taxes.

SURVIVAL AND TERMINATION OF REPRESENTATIONS
 1. Survival of Representations

. The representations and warranties in this Agreement and in any certificate
delivered pursuant hereto shall survive the Closing.

Termination of Representations

. Despite clause 13.1, the Warranties will terminate on the Warranty Expiry Date
but will remain in force despite Closing, until that date. If, before the
Warranty Expiry Date, Alpharma gives Southern Cross, BISA and BIL a bona fide
notice of a claim for breach of a Warranty, that Warranty does not cease on the
Warranty Expiry Date and continues after that date to the extent required to
enable Alpharma to prosecute that claim.

Non-Merger

. The Warranties do not merge on Closing and are not extinguished or affected by
any investigation made by or on behalf of Alpharma into the affairs of Southern
Cross or by any event or matter unless:

 a. Alpharma has given a specific written waiver or release; or
 b. the claim relates to a matter which is fairly disclosed in this Agreement or
    in Schedule 13.3 or any other Schedule hereto

Aggregation

. Alpharma is not entitled to make a claim against Southern Cross, BISA or BIL
for a breach of any Warranty unless and until that claim, or the aggregate of a
series of those claims, exceeds A$ 100,000.

Maximum Aggregate Liability

. The maximum aggregate liability of Southern Cross, BISA and BIL, taken
collectively, for claims by Alpharma for breach of any Warranty under this
Agreement is the Adjusted Purchase Price.

Notice of Claim

. No claim by Alpharma for breach of any of the Warranties is enforceable unless
written notice of the claim has been given by Alpharma to Southern Cross, BISA
and BIL as soon as is reasonably practicable after Alpharma becomes aware of the
facts giving rise to the claim and none of Southern Cross or BISA or BIL have
remedied the breach or non-compliance within 14 days of receipt of that notice.

Conditions of Claim

. Despite any other provision of this Agreement, Alpharma cannot recover on a
claim for breach of, or otherwise in relation to, any of the Warranties

 a. where Alpharma is, prior to the Closing Date, aware that the relevant
    Warranty is false, incomplete or incorrect; or
 b. to the extent that Alpharma has failed to mitigate its loss.

GUARANTEE AND INDEMNITY
 1. Guarantee

. The Guarantor hereby unconditionally and irrevocably guarantees to each of
Southern Cross, BISA and BIL:

 a. the due, punctual and full payment by Alpharma of all amounts when due,
    whether by acceleration or otherwise, of Alpharma to each of Southern Cross,
    BISA and BIL respectively (individually a "Creditor" and collectively the
    "Creditors") under this Agreement; and
 b. the due, prompt and faithful performance of and compliance with, all other
    obligations, covenants, terms and undertakings of Alpharma contained or
    implied in this Agreement and any other documents executed pursuant to this
    Agreement.

The foregoing amounts, obligations, covenants, terms and undertakings being
hereinafter referred to as "Obligations".

No set-off deduction

. All sums payable by the Guarantor under this clause 14 must be made in freely
transferable and immediately available funds without any set-off, deduction or
withholding unless such set-off, deduction or withholding is compulsorily
required by operation of law. If the Guarantor is so required by operation of
law to set-off, deduct or withhold, then the Guarantor will pay, in addition to
the payment to which the Creditors ate otherwise entitled, such additional
amount as is necessary to ensure that the net amount actually received by the
creditors (tree and clear of any set-off: deduction or withholding) will equal
the full amount which the Creditors would have received had no such setoff,
deduction or withholding being required by operation of law.

Enforcement

. A Creditor may enforce this guarantee and indemnity against the Guarantor even
if the Creditor has not enforced its rights against Alpharma or any other
person.

Indemnity

. As a separate obligation to each Creditor, the Guarantor must indemnify each
Creditor for any losses, damages, liabilities, costs and expenses of any type at
all which a Creditor suffers or incurs due to any of the following:

 a. because the Creditor cannot enforce this Agreement either partly or
    completely;
 b. Alpharma not paying, being unable to pay, or not being obliged to pay, money
    to the Creditor in accordance with this Agreement;
 c. the Guarantor not paying or not being obliged to pay money to the Creditor
    in accordance with clause 14.1;
 d. any payment to the Creditor by Alpharma or the Guarantor being void,
    voidable or a preference.

This indemnity may be enforced against the Guarantor as principal debtor, and as
the indemnity is a separate obligation. a Creditor may enforce it against the
Guarantor even if the Guarantor's other obligations end or Alpharma's
obligations end or if Alpharma was never, in whole or in part, bound by the
Agreement or if Alpharma ceases, in whole or in part, to be bound by this
Agreement.

Defences waived

. The Creditors may at any time without notice to or consent of the Guarantor
and without impairing or releasing the obligations of the Guarantor hereunder:

 a. make any change in the terms of the Obligations;
 b. take or fail to take any action of any kind in respect of any security for
    the Obligations;
 c. exercise or refrain from exercising any rights against Alpharma or others in
    respect of the Obligations;
 d. compromise or subordinate the Obligations, including any security therefor;
    or
 e. apply any sums received to any indebtedness to which Alpharma is liable,
    whether or not such indebtedness is an Obligation.

Costs and Expenses

. Whether or not legal action is instituted, the Guarantor agrees to reimburse
the Creditors on demand for all reasonable legal fees and other reasonable costs
and expenses incurred by any of the Creditors in enforcing this Guarantee and
Indemnity or enforcing any of the Obligations against Alpharma.

Non-waiver

. The failure of a Creditor to enforce any of the provisions of this Guarantee
and Indemnity at any time or for any period of time is not to be construed to be
a waiver of any such provision or the right thereafter to enforce the same. All
remedies of the Creditors hereunder are cumulative.

Guarantor's Obligations not affected

. The Obligations of the Guarantor under this clause 14 are not affected by the
Creditors or any of them granting any time, waiver, or other indulgence to
Alpharma, the Guarantor or another person or by any acquiescence, delay, acts,
omissions or mistakes by the Creditors or any of them or by any compounding or
compromising on the part of the Creditors or any of them with Alpharma or
anything else which might at law or in equity have the effect of prejudicing or
discharging the Guarantor's liability under this Agreement.

MISCELLANEOUS
 1. Assignment

. This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by Alpharma or Southern Cross (including by operation
of law in connection with a merger, or sale of substantially all the assets, of
Alpharma or Southern Cross) without the prior written consent of the other party
hereto; provided, however, that Alpharma may assign its right to purchase the
Operating Assets hereunder to any Affiliate of Alpharma without the prior
written consent of Southern Cross; provided, further, however, that no
assignment shall limit or affect Alpharma's obligations hereunder.

Expenses

. Whether or not the transactions contemplated herby are consummated, and except
as otherwise specifically provided in this Agreement, or costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs or expenses. Without
limiting the generality of the foregoing, it is agreed that Ferghana Partnership
has acted solely on behalf of Southern Cross and that all sums owned to said
entity shall be paid by Southern Cross.

Amendments

. No amendment, modification or waiver in respect of this Agreement shall be
effective unless it shall be in writing and signed by all parties hereto.

Notices

. All notices or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered by hand or sent by prepaid telex,
cable or telecopy or sent, postage prepaid, by registered, certified or express
mail or reputable overnight courier service and shall be deemed given when so
delivered by hand, telexed, cabled or telecopied, or if mailed (which must be by
airmail), seven calendar days after mailing (five calendar days in the case of
express mail or overnight courier service), as follows:

BISA

at:

Hofplein 19,
3023 AC
Rotterdam
Netherlands
Telephone: +31 10 206-7777
Telefax: +31 10 206-7789

BIL

at

PO Box 242
St Peter Port House
Sausmarez Street
St Peters Port
Guernsey
Channel Islands GYI 3BP
Telephone: +44 171 623-1000
Telefax: +44 171 623-6261


SOUTHERN CROSS

at:

Level 10, Trak Centre
443-449 Toorak Road
Toorak Victoria
3142 Australia
Telephone: +613 9826 4777
Telefax: +613 9826 4822

ALPHARMA at:

One Executive Drive
Ft. Lee, New Jersey 07024
United States of America
Telephone: +1 201 947-7774
Telefax: +1 201 592-1481

GUARANTOR at:

One Executive Drive
Ft. Lee, New Jersey 07024
United States of America
Telephone: +1 201 947-7774
Telefax: +1 201 592-1481

 

Counterparts

. This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.

Entire Agreement

. This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter. A party shall be
liable or bound to any other party in any manner by any representations,
warranties or covenants relating to such subject matter except as specifically
set forth.

Severability

. If any provision of this Agreement (or any portion thereof) or the application
of any such provision (or any portion thereof) to any person or circumstance
shall be held invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision hereof (or the remaining portion thereof) or the
application of such provision to any other persons or circumstances.

Governing Law

. This Agreement shall be governed by and construed in accordance with the
internal laws of Victoria, Australia applicable to agreements made to be
performed entirely within such jurisdiction, without regard to the conflicts of
law principles thereof.

Jurisdiction

. Each of Alpharma, Southern Cross, BISA, BIL and Guarantor irrevocably submits
to the non-exclusive jurisdiction of the courts of Victoria, Australia for the
purposes of any suit, action or other proceeding arising out of this Agreement
or any transaction contemplated hereby. Each of Alpharma, Southern Cross, BISA,
BIL and Guarantor further agrees that service of any process, summons, notice or
document in the manner and at the address set forth in clause 15.4 shall be
effective service of process for any action, suit or proceeding in Victoria,
Australia with respect to any matters to which it has submitted to jurisdiction
as set forth in this clause 15.9. Each of Alpharma, Southern Cross, BISA, BIL
and Guarantor irrevocably and unconditionally waives any objection to the
establishment of venue for any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in any trial court located in
Victoria, Australia, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim any such court that any such action, suit or
proceeding brought in any such court has been brought in any inconvenient forum.

Appointment of Agents for Service of Process

. Each of the parties listed below appoints the person indicated opposite its
name (or such other person in Australia as it may from time to time nominate in
writing to the others for the purpose) as its agent for service of any notice of
proceedings in the Australian courts:



Bisa:

Phillips Fox, 120 Collins Street Melbourne, VIC 3000

BIL:

Phillips Fox, 120 Collins Street, Melbourne, VIC 3000

Alpharma:

Deacon Graham-and James, 385 Bourke Street, Melbourne, VIC 3000

Guarantor:

Deacon Graham and James, 385 Bourke Street, Melbourne, VIC 3000



IN WITNESS WHEREOF

, the parties have caused this Agreement to be duly executed as a Deed as of the
date first written above.



THUS DONE AND SIGNED

at this 29 day of July 1999 in the presence of the undersigned witnesses



AS WITNESSES

for and on behalf of



BISA HOLDINGS BV

 

By:

/s/ Signature Illegible



By:

________________________ duly authorised thereto



 

THUS DONE AND SIGNED

at this ____ day of __________ 1999 in the presence of



the undersigned witnesses

AS WITNESSES

for and on behalf of



BIOTECHNOLOGY INVESTMENTS LIMITED

 

By:

/s/ Signature Illegible



By:

______________________________ duly authorised thereto.



 

THUS DONE AND SIGNED

at this 2nd day of August 1999 in the presence of



the undersigned witnesses

AS WITNESSES

for and on behalf of



ALPHARMA ANIMAL HEALTH PTY LTD

(ACN 088 526 229)



 

By:

/s/ Robert Jones



By:

/s/ Mike Weaver duly authorised thereto.



 

THUS DONE AND SIGNED

at this 2nd day of August 1999 in the presence of



the undersigned witnesses

AS WITNESSES

for and on behalf of



ALPHARMA INC.

 

By:

/s/ Bruce Andrews



By:

/s/ Robert Wrobel duly authorised thereto.



 

THUS DONE AND SIGNED

at this 29 day of July 1999 in the presence of



the undersigned witnesses

AS WITNESSES

for and on behalf of



SOUTHERN CROSS BIOTECH PTY LIMITED

(ACN 064 070 588)



 

By:

/s/ Signature Illegible



By:

/s/ Signature Illegible duly authorised thereto.

